25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Jeffrey BECKER, Trustee, Titus Family Preservation Trust,Plaintiff-Appellant,v.John C. DOUGHERTY, Paul Borock, Trustee, and All OtherUnknown Claimants, Defendants-Appellees.
No. 93-1480.
United States Court of Appeals, Sixth Circuit.
June 8, 1994.

Before:  KEITH and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Becker, a pro se plaintiff, appeals from the imposition of sanctions in the amount of $10,712.50 under Fed.R.Civ.P. 11.  The district court imposed these sanctions after making detailed findings of fact and a careful analysis of the law.  Because these findings are not clearly erroneous, and because the imposition of sanctions based upon these findings was not an abuse of discretion, we AFFIRM on the basis of the district court's opinion.